Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on December 31, 2020, have been carefully considered.  Claim 5 has been canceled; no new claims have been added.
Claims 1, 3, 4, 6, 8-21, 23, and 24 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on November 9, 2017.

Election/Restrictions
Claims 9-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods of using the composition claimed in claim 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 11, 2019.
Claims 1, 3-6, 8, 18-21, 23, and 24 are presently under consideration by the Examiner.
Withdrawn Rejection
	The rejection of claims 1, 3, 4, 6, 8, 18, and, 20 under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (U. S. Patent Publication No. 2006/0166898), stated in the previous Office Action, has been withdrawn in view of Applicants’ amendment to claim 1 by the incorporation therein of now-canceled claim 5.
	As stated in the previous Office Action, claim 5 was indicated as containing allowable subject matter.

Rejoinder of Previously Non-Elected Claims
Claims 1, 3, 4, 8, 18-21, 23, and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 14, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1, 3, 4, 6, 8-21, 23, and 24 are now under consideration by the Examiner.

Allowable Subject Matter
Claims 1, 3, 4, 6, 8-21, 23, and 24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
While Chen et al., as stated in the previous Office Action, teach a composition comprising an agrochemically active compound and water, wherein the composition may further contain a surfactant (examples of the surfactant include nonionic surfactants, including C8 to C18 alcohol ethoxylates with 2 to 22 EO units), an antifoaming agent, and a biocide, as well as comprising adjuvants and additional components, Chen et al. do not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 22, 2021